Citation Nr: 0124877	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-18 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for cold injury 
residuals involving the hands. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from July 1948 to April 
1952.  He served in Korea during the Korean Conflict and 
received the Purple Heart and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA of 2000), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

During a November 1999 VA cold injury protocol examination, 
the veteran reported that he was treated for frostbite of the 
feet during active service.  The available service medical 
records do not reflect any complaints or treatment of 
frostbite involving either the feet or the hands.  However, 
VA received the latest submission of service medical records 
in early September 1952, less than six months after discharge 
from active service.  Therefore, additional service medical 
records may be available, and another attempt to obtain 
service medical records should be made.  66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The available service medical records reflect that the 
veteran suffered shell fragment wounds to his left hand and 
forehead, consistent with noise exposure.  Although his 
hearing on the service separation examination was 15/15 for 
whispered voice, there was no audiometric testing.  No cold 
injury residuals involving the hands were noted on 
separation.

On a June 1961 VA examination, the veteran reported that he 
did not hear well in the right ear; however, no special 
examination of his hearing was conducted.  At the time of an 
October 1967 VA neuropsychiatric examination, the veteran 
indicated that he had some trouble with hearing in the left 
ear and a buzzing in that ear.  He did not complain of 
hearing loss or tinnitus again until he filed his claim in 
September 1999.  Although the veteran was afforded VA 
examinations in November 1999, an audiometric examination was 
not conducted and the question of whether he had tinnitus was 
not addressed.  

Under the new regulations implementing the VCAA of 2000, a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but, inter alia, does contain competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability.  66 Fed. Reg. at 45,631 (to 
be codified as amended at 38 C.F.R § 3.159(c)(4)(i)(A)-(C)).  
In this case, the veteran has alleged that he had persistent 
or recurrent symptoms of hearing loss and tinnitus.  As noted 
above, he is a combat veteran and there is satisfactory 
evidence of service noise exposure consistent with 
circumstances, conditions or hardships of his service.  See 
38 U.S.C.A. § 1154 (West 1991); Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996); Kessel v. West, 13 Vet. App. 9 (1999).  
Therefore, VA examinations regarding his hearing status and 
any tinnitus and a medical opinion as to etiology are 
necessary.  66 Fed. Reg. at 45,631 (to be codified as amended 
at 38 C.F.R § 3.159(c)(4)(i)(A)-(C)).

Since the time of the October 1952 VA examinations, the 
veteran has been complaining of discomfort in the left hand 
during cold weather.  He currently alleges that he has cold 
injury residuals involving the hands.  On the November 1999 
VA cold injury protocol examination, cold injury residuals 
involving the lower extremities were noted, resulting in the 
grant of service connection for cold injury residuals in the 
feet.  However, the examiner did not address whether there 
were any cold injury residuals involving the hands.  Thus, a 
VA examination regarding that claimed disability is 
necessary.  Id.

Accordingly, this case is REMANDED for the following:

1. The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

3.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and private, 
that have treated or evaluated any hearing 
loss, tinnitus, or cold injury residuals 
involving the hands since active service, 
specifically to include information 
regarding any hearing tests he has had 
since service.  After obtaining any 
necessary authorization, the RO should 
obtain any medical records not currently 
on file.  If any attempts to obtain the 
additional evidence are unsuccessful, the 
RO should comply with the notice 
provisions of the VCAA of 2000.

4.  The RO should attempt to obtain any 
additional service medical records 
pertaining to the veteran, specifically 
any that reflect treatment for frostbite.  
The veteran should be asked to provide 
additional information in that regard if 
necessary to assist in locating any 
records.  In the event that such records 
cannot be obtained, the RO should comply 
with the notice provisions of the VCAA of 
2000.

5.  The veteran should be afforded a VA 
ear examination with audiological 
evaluation to determine whether he has a 
hearing loss disability and/or tinnitus 
and, if so, whether either is related to 
service.  The veteran's claims folder 
should be made available to the examiner, 
the review of which should be 
acknowledged in the examination report.  
The veteran's history should be obtained 
and any indicated studies should be 
performed.  The examiner should review 
the results of any testing prior to the 
completion of the report.  

If the veteran has a hearing loss in 
either ear that meets the criteria for a 
hearing loss disability under 38 C.F.R. 
§ 3.385 (2001), the examiner should 
provide an opinion as to (1) whether it 
is of a type consistent with noise 
exposure/acoustic trauma as opposed to 
some other cause such as aging; and (2) 
if consistent with noise exposure, 
whether it as likely as not is due to in-
service noise exposure.  The examiner 
should also comment on whether the 
veteran has tinnitus and, if so, whether 
it is as likely as not related to 
service.  The examiner should cite the 
evidence and medical principles 
supporting the conclusions reached.

6.  The RO should afford the veteran a 
comprehensive VA examination to determine 
whether he has cold injury residuals 
involving the hands from in-service cold 
exposure.  The veteran's claims folder 
should be made available to the examiner, 
the review of which should be 
acknowledged in the examination report.  
Any indicated studies should be 
performed.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail for 
each hand.  Accepting that the veteran 
had cold exposure while serving in Korea 
during the Korean Conflict, the examiner 
should identify any current residuals of 
such cold exposure involving the hands. 

7.  The RO should then review the 
examination reports.  If not responsive to 
the Board's requirements, corrective 
action should be taken. 

8.  Thereafter, the RO should readjudicate 
the claims based on the entire evidentiary 
record and with consideration of all 
applicable law and regulations including 
38 U.S.C.A. § 1154 and 38 C.F.R. § 3.102 
as amended.  66 Fed. Reg. 45630 (August 
29, 2001).  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


